Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application is continuation of application 15/466632.

Detailed action 
Claims 1-22 are pending and are being considered.
Claims 13-22 are rejected.  
Claims 1-12 are allowable. 
Claim 22 is newly added.

Response to Claim Objections
Applicants arguments filled on 01/04/2022 have been fully considered. In response to applicants argument on page 10 para 1-2 that the applicants disagrees with the objection on claim 1 line 19 regarding “…second request are satisfied” should read as “….second request are not satisfied”. The applicant argues that there are two different scenario recited in the claim, the criteria are satisfied with respect to first request and the criteria are not satisfied with respect to the second request.  The examiner acknowledges that the applicant agrees that the criteria are not satisfied with respect to the second request. Therefore the limitation “…second request are satisfied” should read as “….second request are not satisfied” because the subsequent limitation recites “responsive to…….second request are not satisfied”

Response to Double patenting 


Response to 103 
Applicants arguments filled on 01/04/2022 have been fully considered and are not persuasive.
 In response to applicant’s argument on page 11 last para of remarks that Boren fails to teach the “responsive at least to (a) determining that the first request is of a first request type and (b) determining that the first processing node does not include any vulnerability, of the candidate set of vulnerabilities, that is exploitable by requests of the first request type, selecting the first processing node, rather than the second processing node, for processing the first request. The applicant argues that the claim requires that the first processing node is selected to process the first request when the first processing node does not include any vulnerabilities that are exploitable by the first request. The applicant argues that Boren fails to teach the claimed feature. More specifically the applicant on page 12 of remarks argues that Boren teaches vulnerability of service requesting computer not vulnerability of processing node as required by the claim. The examiner acknowledges applicants point of view but respectfully disagrees because Boren on [0018] teaches sending a user response request message to the service requesting computer, for example, if the service requesting computer is determined to be invulnerable to the simulated attack, i.e., if the simulated attack failed to defeat any tested security feature; and sending a user response (i.e. request of first type) request message to the service requesting computer (i.e. computer 71 and 81 equivalent to processing node) responsive to being determined to be invulnerable (i.e. equivalent to processing node not exploitable to any vulnerability). See on [0043] teaches “sending a user response request to those computers shown to be invulnerable to this simulated attack to determine which of the IP addresses are associated with compromised computers 81 or spoofed IP addresses”. See also on [0048] teaches computer 51 can 
In response to applicants second argument on page 12 last para of remarks that Boren teaches transmitting a user response request (urr) to a service requesting computer and the service requesting computer process urr wherein the vulnerability assessment is independent of urr in Boren, however the claim requires a logical “responsive to” relationship which is dependent of vulnerability assessment. The examiner acknowledges applicants point of view but respectfully disagrees Boren on [0018] teaches sending a user response request message to the service requesting computer, for example, if the service requesting computer is determined to be invulnerable to the simulated attack, i.e., if the simulated attack failed to defeat any tested security feature; and sending a user response (i.e. request of first type) request message to the service requesting computer (i.e. computer 71 and 81 equivalent to processing node) responsive to being determined to be invulnerable (i.e. request dependent on vulnerability assessment as required by the claim).
In response to applicants argument on page 13 of remarks that Boren selection process for processing request is not based on vulnerability assessment as required by the claim. In other words, claim requires “responsive to” relationship between determining vulnerability and selecting a processing node for processing the request.  The examiner acknowledges applicants point of view but respectfully disagrees because Boren on [0017-0018] teaches sending an inspection code to the service requesting computer at the associated IP address. The inspection code is adapted to perform a simulated attack on the respective service requesting computer system and to notify the defended network computer (i..e the process of determining vulnerability). Further teaches sending a user response request message to user response (i.e. request of first type) request message to the service requesting computer (i.e. computer 71 and 81 equivalent to processing node) responsive to being determined to be invulnerable (i.e. request dependent on vulnerability assessment as required by the claim). See also on [0048 and 0055] teaches for those requesting computers 71, 81, which prove invulnerable to this simulated attack, the defended (protected) computer/server 31 or the allied secondary network computer 51 sends out a user response request (urr) message (i.e. selecting computers 71 for processing request based on vulnerability assessment).

In response to applicants argument regarding claim 22 that Boren fails to teach multiple candidate set of computers processing the same user response request (urr). The examiner acknowledges applicants point of view but respectfully disagrees because Boren Fig 1A and text on [0055] teaches invulnerable computer 71(1)…..71n (i.e. multiple candidate computers) and sending user response request (urr) (i.e. first request) to each of the invulnerable computers 71. This portion of Boren teaches that multiple candidate set of computers for processing same urr as argued buy the applicant. 
Therefore, based on the above rationales the previous rejection is maintained. 

Claim Objections
Claims 1 and 13 objected to because of the following informalities: 
Claim 1 line 19 recites “…second request are satisfied” should read as “….second request are not satisfied” because the subsequent limitation recites “responsive to…….second request are not satisfied”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Boren (US 20100100962) in view of  Pope et al (hereinafter Pope) (US 20180124092). 
Regarding claim 13 Boren teaches One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: (Boren on [0014] teaches the security and dynamic risk assessment and management program product stored in the memory of the defended server, can include instructions that when executed by the defended computer, cause the defended computer to perform the operations);
receiving a first request to be processed by at least one of the plurality of processing nodes (Boren on [0008-0009] teaches sending multiple service type requests to target computers 71 and 81 (i.e. plurality of nodes) as shown on Fig 1. See on [0035] teaches the service request includes pinging a computer system with an inspection code based in which it is determined that requesting computing device is vulnerable to the request or not);
responsive at least to (a) determining that the first request is of a first request type (Boren on [0008-0009] teaches sending multiple service type requests to target computers 71 and 81 (i.e. plurality of nodes) as shown on Fig 1. See on [0035] teaches the service request includes pinging a computer system with an inspection code based in which it is determined that requesting computing device is vulnerable to the request or not);
Boren on [0042-0043] teaches the global communication network 63 is further in communication with both uncompromised computers 71 and other service requesting computers 81 by sending request to those computer which are invulnerable (i.e. node without any vulnerability that is exploitable because computers 71 are invulnerable to any request). See on [0018] teaches sending request to those computers which are invulnerable to request. See on [0055] teaches sending a user response request (urr) to each of the invulnerable computers 71, associated with the assigned set of blocked IP addressed to determine which of the IP addresses are associated with actual customers. See on [0074] teaches determining the vulnerability to exploitation and not the specific virus to which the requesting computer/system is vulnerable and the protected computer/system could either completely restrict access by the requesting computer/system and prioritize access according to the vulnerability so that during a denial of service attack, machines that are most vulnerable are provided the lowest priority in being served);
selecting the first processing node, rather than the second processing node, for processing the first request (Boren on [0016 and 0018] teaches sending request to service requesting computer if it is determine to be invulnerable. See also on [0043] teaches sending a user response request to those computers shown to be invulnerable to this simulated attack to determine which of the IP addresses are associated with compromised computers 81. See also on [0055 and 0071] teaches the steps/operations can also include sending a user response request (urr) to each of the invulnerable computers 71 (i.e. selecting a node which is invulnerable to request));
routing the first request to the first processing node (Boren on [0016, 0018] teaches on [0055 and 0071] teaches the steps/operations can also include sending a user response request (urr) to each of the invulnerable computers 71);
(Boren on [0008-0009] teaches sending multiple service type requests to target computers 71 and 81 (i.e. plurality of nodes) as shown on Fig 1. See on [0035] teaches the service request includes pinging a computer system with an inspection code based in which it is determined that requesting computing device is vulnerable to the request or not);
responsive at least to (a) determining that the second request is of the second request type (Boren on [0008-0009] teaches sending multiple service type requests to target computers 71 and 81 (i.e. plurality of nodes) as shown on Fig 1. See on [0035] teaches the service request includes pinging a computer system with an inspection code based in which it is determined that requesting computing device is vulnerable to the request or not);
 and (b) determining that the second processing node does not include any vulnerability, of the candidate set of vulnerabilities, that is exploitable by requests of the second request type (Boren on [0042-0043] teaches the global communication network 63 is further in communication with both uncompromised computers 71 and other service requesting computers 81 by sending request to those computer which are invulnerable (i.e. node without any vulnerability that is exploitable because computers 71 are invulnerable to any request). See on [0018] teaches sending request to those computers which are invulnerable to request. See on [0055] teaches sending a user response request (urr) to each of the invulnerable computers 71, associated with the assigned set of blocked IP addressed to determine which of the IP addresses are associated with actual customers. See on [0074] teaches determining the vulnerability to exploitation and not the specific virus to which the requesting computer/system is vulnerable and the protected computer/system could either completely restrict access by the requesting computer/system and prioritize access according to the vulnerability so that during a denial of service attack, machines that are most vulnerable are provided the lowest priority in being served); 
(Boren on [0016 and 0018] teaches sending request to service requesting computer if it is determine to be invulnerable. See also on [0043] teaches sending a user response request to those computers shown to be invulnerable to this simulated attack to determine which of the IP addresses are associated with compromised computers 81. See also on [0055 and 0071] teaches the steps/operations can also include sending a user response request (urr) to each of the invulnerable computers 71 (i.e. selecting a node which is invulnerable to request));
 routing the second request to the second processing node (Boren on [0016-0018] teaches on [0055 and 0071] teaches the steps/operations can also include sending a user response request (urr) to each of the invulnerable computers 71).
Although Boren teaches vulnerabilities associated with computer but fails to explicitly teach identifying a candidate set of vulnerabilities associated with a plurality of processing nodes including a first processing node and a second processing node, analyzing each processing node, of the plurality of processing nodes, to determine a respective subset of the candidate set of vulnerabilities that are detected in each processing node wherein the first processing node includes at least one vulnerability of the candidate set of vulnerabilities, however Pope from analogous art teaches identifying a candidate set of vulnerabilities associated with a plurality of processing nodes including a first processing node and a second processing node (Pope Fig 2 block 220 and associated text on [0024] teaches the security recommendation component 200 may include a nodes vulnerabilities sub-component 220 that may identify the vulnerabilities associated with each of the nodes of the network graph. each vulnerability may contribute a certain amount or a certain percentage. respective node that is enabled to mitigate one of the vulnerabilities of the respective asset. See also Fig 4b shows nodes 430, 444 and 445 with set of vulnerabilities as shown on the tables. Also on [0041] each node may be assigned one or more vulnerabilities);
(Pope Fig 4b block 444, 430 and 445 indicate nodes, table 445, 451 and 456 of Fig 4b shows set of vulnerabilities at each node. See also on [0041-0043] teaches analyzing set of vulnerabilities at each node based on its value or score);
Attorney Docket No. R00223C1wherein the first processing node includes at least one vulnerability of the candidate set of vulnerabilities (Pope Fig 2 block 220 and associated text on [0024] teaches the security recommendation component 200 may include a nodes vulnerabilities sub-component 220 that may identify the vulnerabilities associated with each of the nodes of the network graph. each vulnerability may contribute a certain amount or a certain percentage. respective node that is enabled to mitigate one of the vulnerabilities of the respective asset. See also Fig 4b shows nodes 430, 444 and 445 with set of vulnerabilities as shown on the tables. Also on [0041] each node may be assigned one or more vulnerabilities).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Pope into the teaching of Boren by identifying a candidate set of vulnerabilities associated with a plurality of processing nodes. One would be motivated to do so in order to identifying a vulnerability of an asset of a network infrastructure to mitigate and a control to implement the mitigation of the vulnerability (Pope on [0002]).
Regarding claim 15 the combination of Boren and Pope teaches all the limitations of claim 13 above, Pope further teaches wherein the candidate set of vulnerabilities are identified from a database (Pope on [0027] teaches the vulnerabilities assigned known for each of the hardware or software characteristics may be identified from a database or a data store).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Pope into the teaching of Boren by identifying a candidate set of (Pope on [0002]).

Regarding claim 16 the combination of Boren and Pope teaches all the limitations of claim 13 above, Boren further teaches wherein analyzing each processing node, of the plurality of processing nodes, to determine the respective subset of the candidate set of vulnerabilities that are detected in each processing node comprises: executing one or more scans on each processing node (Boren on [0006, 0035 and 0048] teaches system developers have created tools to test computer and/or network security. These tools include such things as vulnerability scans which identify potentially compromised ports).
Regarding claim 17 the combination of Boren and Pope teaches all the limitations of claim 16 above, Boren further teaches wherein the one more scans comprise at least one of: a port scan, a file system scan, and a payment card industry (PCI) scan (Boren on [0006, 0035 and 0048] teaches system developers have created tools to test computer and/or network security. These tools include such things as vulnerability scans which identify potentially compromised ports).

Regarding claim 18 the combination of Boren and Pope teaches all the limitations of claim 13 above, Boren further teaches determining that a third processing node, of the plurality of processing nodes, does not include any vulnerability, of the candidate set of vulnerabilities, that is exploitable by requests of the first request type; wherein selecting the first processing node, rather than the second processing node, for processing the first request comprises (Boren on [0042-0043] teaches the global communication network 63 is further in communication with both uncompromised computers 71 and other service requesting computers 81 by sending request to those computer which are invulnerable (i.e. node without any vulnerability that is exploitable because computers 71 are invulnerable to any request). See on [0018] teaches sending request to those computers which are invulnerable to request. See on [0055] teaches sending a user response request (urr) to each of the invulnerable computers 71, associated with the assigned set of blocked IP addressed to determine which of the IP addresses are associated with actual customers. See on [0074] teaches determining the vulnerability to exploitation and not the specific virus to which the requesting computer/system is vulnerable and the protected computer/system could either completely restrict access by the requesting computer/system and prioritize access according to the vulnerability so that during a denial of service attack, machines that are most vulnerable are provided the lowest priority in being served). 
 Pope teaches determining that a first vulnerability score associated with the first processing node is lower than a third vulnerability score associated with the third processing node (Pope on [0043] the vulnerability 3 may be assigned a value of 1 indicating a lower contribution to the probability of the vulnerability resulting in the successful security breach of the asset that is represented by the node 444).
Regarding claim 19 the combination of Boren and Pope teaches all the limitations of claim 13 above, Boren further teaches wherein selecting the first processing node, rather than the second processing node, for processing the first request comprises: identifying a subset of the plurality of processing nodes that do not include any vulnerability, of the candidate set of vulnerabilities, that is exploitable by requests of the first request type (Boren on [0042-0043] teaches the global communication network 63 is further in communication with both uncompromised computers 71 and other service requesting computers 81 by sending request to those computer which are invulnerable (i.e. node without any vulnerability that is exploitable because computers 71 are invulnerable to any request). See on [0018] teaches sending request to those computers which are invulnerable to request. See on [0055] teaches sending a user response request (urr) to each of the invulnerable computers 71, associated with the assigned set of blocked IP addressed to determine which of the IP addresses are associated with actual customers. See on [0074] teaches determining the vulnerability to exploitation and not the specific virus to which the requesting computer/system is vulnerable and the protected computer/system could either completely restrict access by the requesting computer/system and prioritize access according to the vulnerability so that during a denial of service attack, machines that are most vulnerable are provided the lowest priority in being served);  
Pope teaches determining a ranking of the subset of the plurality of processing nodes based on a respective vulnerability score of the subset of the plurality of processing nodes; determining that the first processing node is associated with a lowest vulnerability score based on the ranking (Pope on [0035] teaches a node representing an entity may be assigned a first type of conditional probability table that specifies a first value representing a low risk level and a second value representing a high risk level of the entity being subjected to an attack by an unauthorized entity. See on [0043] teaches the node 444 may be associated with vulnerabilities 3 and 9 where the vulnerability 99 is assigned a higher value than the vulnerability 3 where the higher value indicates a higher contribution to the probability of the vulnerability resulting in a successful security breach of the asset represented by the node 444. However, the vulnerability 99 is associated with the node 444 and not the nodes 430 and 445. The vulnerability 3 may be assigned a value of 1 indicating a lower contribution to the probability of the vulnerability resulting in the successful security breach of the asset that is represented by the node 444).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Pope into the teaching of Boren by identifying a candidate set of vulnerabilities associated with a plurality of processing nodes. One would be motivated to do so in order to identifying a vulnerability of an asset of a network infrastructure to mitigate and a control to implement the mitigation of the vulnerability (Pope on [0002]).

Regarding claim 20 the combination of Boren and Pope teaches all the limitations of claim 13 above, Boren further teaches wherein selecting the first processing node, rather than the second processing node, for processing the first request comprises: identifying a subset of the plurality of processing nodes that do not include any vulnerability, of the candidate set of vulnerabilities, that is exploitable by requests of the first request type (Boren on [0042-0043] teaches the global communication network 63 is further in communication with both uncompromised computers 71 and other service requesting computers 81 by sending request to those computer which are invulnerable (i.e. node without any vulnerability that is exploitable because computers 71 are invulnerable to any request). See on [0018] teaches sending request to those computers which are invulnerable to request. See on [0055] teaches sending a user response request (urr) to each of the invulnerable computers 71, associated with the assigned set of blocked IP addressed to determine which of the IP addresses are associated with actual customers. See on [0074] teaches determining the vulnerability to exploitation and not the specific virus to which the requesting computer/system is vulnerable and the protected computer/system could either completely restrict access by the requesting computer/system and prioritize access according to the vulnerability so that during a denial of service attack, machines that are most vulnerable are provided the lowest priority in being served).  
Pope teaches determining that a vulnerability score associated with the first processing node is below a threshold value (Pope on [0035] teaches a node representing an entity may be assigned a first type of conditional probability table that specifies a first value representing a low risk level and a second value representing a high risk level of the entity being subjected to an attack by an unauthorized entity. See on [0043] teaches the node 444 may be associated with vulnerabilities 3 and 9 where the vulnerability 99 is assigned a higher value than the vulnerability 3 where the higher value indicates a higher contribution to the probability of the vulnerability resulting in a successful security breach of the asset represented by the node 444. However, the vulnerability 99 is associated with the node 444 and not the nodes 430 and 445. The vulnerability 3 may be assigned a value of 1 indicating a lower contribution to the probability of the vulnerability resulting in the successful security breach of the asset that is represented by the node 444. See on [0051] teaches a vulnerability may be identified based on the impact of the successful security breach. For example, a request may be to identify a vulnerability that contributes the most to the probability of a successful security breach between nodes that are associated with an impact above a threshold value).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Pope into the teaching of Boren by identifying a candidate set of vulnerabilities associated with a plurality of processing nodes. One would be motivated to do so in order to identifying a vulnerability of an asset of a network infrastructure to mitigate and a control to implement the mitigation of the vulnerability (Pope on [0002]).

Regarding claim 22 the combination of Boren and Pope teaches all the limitations of claim 13 above, Boren further teaches wherein: the plurality of processing nodes comprise a candidate set of processing nodes that may process the first request (Boren Fig 1A and text on [0055] teaches invulnerable computer 71(1)…..71n and sending user response request to each of the invulnerable computers 71).

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boren (US 20100100962) in view of  Pope et al (hereinafter Pope) (US 20180124092) and further in view of Cam (US 20170046519)

14 the combination of Boren and Pope teaches all the limitations of claim 13 above, the combination fails to explicitly teach wherein the candidate set of vulnerabilities are identified from a National Vulnerability Database (NVD) maintained by the National Institute of Standards and Technology, however Cam from analogous art teaches wherein the candidate set of vulnerabilities are identified from a National Vulnerability Database (NVD) maintained by the National Institute of Standards and Technology (Cam on [0006 and 0075] teaches  the National Institute of Standards and Technology (NIST), supports the National Vulnerability Database (NVD) providing a repository for known vulnerabilities and software that contains these vulnerabilities).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Cam into the combined teaching of Boren and Pope by identifying based on a National Vulnerability Database. One would be motivated to do so in order to provide a repository for known vulnerabilities and software that contains these vulnerabilities (Cam on [0006]).
Regarding claim 21 combination of Boren and Pope teaches all the limitations of claim 13 above, Boren further teaches wherein: analyzing each processing node, of the plurality of processing nodes, to determine the respective subset of the candidate set of vulnerabilities that are detected in each processing node comprises: executing one or more scans on each processing node (Boren on [0006, 0035 and 0048] teaches system developers have created tools to test computer and/or network security. These tools include such things as vulnerability scans which identify potentially compromised ports);
 the one more scans comprise at least one of: a port scan, a file system scan, and a payment card industry (PCI) scan (Boren on [0006, 0035 and 0048] teaches system developers have created tools to test computer and/or network security. These tools include such things as vulnerability scans which identify potentially compromised ports);
Boren on [0042-0043] teaches the global communication network 63 is further in communication with both uncompromised computers 71 and other service requesting computers 81 by sending request to those computer which are invulnerable (i.e. node without any vulnerability that is exploitable because computers 71 are invulnerable to any request). See on [0018] teaches sending request to those computers which are invulnerable to request. See on [0055] teaches sending a user response request (urr) to each of the invulnerable computers 71, associated with the assigned set of blocked IP addressed to determine which of the IP addresses are associated with actual customers. See on [0074] teaches determining the vulnerability to exploitation and not the specific virus to which the requesting computer/system is vulnerable and the protected computer/system could either completely restrict access by the requesting computer/system and prioritize access according to the vulnerability so that during a denial of service attack, machines that are most vulnerable are provided the lowest priority in being served).  
Pope teaches determining a ranking of the subset of the plurality of processing nodes based on a respective vulnerability score of the subset of the plurality of processing nodes; determining that the first processing node is associated with a lowest vulnerability score based on the ranking (Pope on [0035] teaches a node representing an entity may be assigned a first type of conditional probability table that specifies a first value representing a low risk level and a second value representing a high risk level of the entity being subjected to an attack by an unauthorized entity. See on [0043] teaches the node 444 may be associated with vulnerabilities 3 and 9 where the vulnerability 99 is assigned a higher value than the vulnerability 3 where the higher value indicates a higher contribution to the probability of the vulnerability resulting in a successful security breach of the asset represented by the node 444. However, the vulnerability 99 is associated with the node 444 and not the nodes 430 and 445. The vulnerability 3 may be assigned a value of 1 indicating a lower contribution to the probability of the vulnerability resulting in the successful security breach of the asset that is represented by the node 444. See on [0051] teaches a vulnerability may be identified based on the impact of the successful security breach. For example, a request may be to identify a vulnerability that contributes the most to the probability of a successful security breach between nodes that are associated with an impact above a threshold value).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Pope into the teaching of Boren by identifying a candidate set of vulnerabilities associated with a plurality of processing nodes. One would be motivated to do so in order to identifying a vulnerability of an asset of a network infrastructure to mitigate and a control to implement the mitigation of the vulnerability (Pope on [0002]).
The combination fails to explicitly teach the candidate set of vulnerabilities are identified from a National Vulnerability Database (NVD) maintained by the National Institute of Standards and Technology, however Cam from analogous art teaches the candidate set of vulnerabilities are identified from a National Vulnerability Database (NVD) maintained by the National Institute of Standards and Technology (Cam on [0006 and 0075] teaches  the National Institute of Standards and Technology (NIST), supports the National Vulnerability Database (NVD) providing a repository for known vulnerabilities and software that contains these vulnerabilities).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Cam into the combined teaching of Boren and Pope by identifying based on a National Vulnerability Database. One would be motivated to do so in order to provide a repository for known vulnerabilities and software that contains these vulnerabilities (Cam on [0006]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOEEN KHAN/               Examiner, Art Unit 2436                                                                                                                                                                                         
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436